Citation Nr: 0824465	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   
 
2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A § 1318.  


WITNESSES AT HEARING ON APPEAL

Appellant, her sister-in-law, and a VA social worker.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1951 to December 
1953.  He received various decorations evidencing combat 
including the Purple Heart Medal.  The appellant seeks 
benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
denied service connection for the cause of the veteran's 
death and denied entitlement to DIC benefits under the 
provisions of 38 US.C.A. § 1318.  The appellant provided 
testimony at a personal hearing at the RO in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran died in October 2004.  The death certificate 
lists the immediate cause of death as asphyxia due to or as a 
consequence of chest compression due to or a consequence of a 
falling tree trunk.  During the veteran's lifetime, service 
connection was established for post-traumatic stress disorder 
(PTSD) (rated 30 percent); residuals of a gunshot wound of 
the left forearm with damage to Muscle Group VII (rated 30 
percent); incomplete paralysis of the left radial nerve, 
median nerve, and ulnar nerve (rated 20 percent); and 
nonunion of the left radius (rated 20 percent).  

The appellant essentially contends that the veteran's 
service-connected disabilities contributed to his death 
because he was unable to free himself from the fallen tree 
trunk as a result of those disabilities.  The appellant 
specifically argues that the veteran was unable to free 
himself from the tree because of his service-connected left 
arm disabilities.  

In a January 2006 statement, a VA social worker indicated 
that that the veteran exhibited severe isolative behavior due 
to his PTSD.  

The Board observes that there is no medical opinion of record 
addressing whether the veteran's service-connected 
disabilities, to include his left arm disabilities, 
contributed to his cause of death.  The Board is of the view 
that a medical opinion should be obtained on remand.  

As the appellant's claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 is inextricably 
intertwined with her claim for entitlement to service 
connection for the cause of the veteran's death, both matters 
will be addressed together on remand.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant did 
not comply with the requirements indicated in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The United States Court of Appeals for Veterans Claims has 
also held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.  
        
Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) that 
includes an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death and 
a claim for entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318, as outlined by the Court in Hupp.  
Also, advise the appellant that an 
effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman.  

2.  Make arrangements for the claims 
folder to be reviewed by a physician for a 
medical opinion on the issue of service 
connection for the cause of the veteran's 
death.  Based on a review of historical 
records and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (50 percent or greater possibility) 
that the veteran's service-connected 
(PTSD) (rated 30 percent); residuals of a 
gunshot wound of the left forearm with 
damage to Muscle Group VII (rated 30 
percent); incomplete paralysis of the left 
radial nerve, median nerve, and ulnar 
nerve (rated 20 percent); and nonunion of 
the left radius (rated 20 percent), caused 
or contributed to his cause of death.  If 
an opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

3.  Thereafter, review the claims for 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




